Title: To James Madison from James Monroe, 6 April 1808
From: Monroe, James
To: Madison, James



Dear Sir
Richmond April 6. 1808

My expenses abroad having exceeded unavoidable  the compensation allowed me in the station I held & the mismanagement of my estate in my absence, make it an object to me to command on loan the sum of about 10,000 dolrs.  I should therefore be happy to receive the accomodation from the bank provided it would be willing to make it, on such terms as I could accept, or indeed comply with.
To enable you to answer this proposal it is necessary to give you a statement of my property, & of the security which I would pledge for the reimbursement of the money.  I have in Albermarle 2500. acres of as good land as any in the county & about 30. slaves, with furniture stock &ca.  I shod. suppose that my property there was worth three times the amount of the sum desired.  I have in Loudon on Little river 100 acres of excellent land worth, at least, the sum in question.  I have also property near this place & to the westward of some value.  My object is to place in trust as much of any part of this property, as would be deemed an ample security> for a loan double its amount if necessary, in such mode and to such person as would be desired.  I should of course  by paying interest &  & having . I should however  the latter  than the indorsement  wh was to be 
In a just view  with the President tion I must accomplish the objects  have in view in about three years & perhaps a .  The accomodation would therefore prove of  great service  that the lands  the present note.  Therefore  I will not presume to say.
I shall thank you for information whether this arrangement is practicable.  If from  you are at liberty to use this  will otherwise  as to yourself doing  I  carrying it into fact  Sir with great esteem very  sert

Jas Monroe

